Lord, J.
The first ruling asked for was rightly refused. The question to be determined by the jury was not whether, as matter of right, as between the plaintiffs and Wallace & Co., they had authority to receive payment of the cargoes of coal, but whether, as between the plaintiffs and the defendant, there had been such transactions as to warrant the defendant honestly to believe that Wallace & Co. were authorized to receive the payment in behalf of the plaintiffs, and whether in fact the defendant had in good faith, under such belief, paid the same. The abstract right, as between the plaintiffs and Wallace & Co., was therefore not in question, and the presiding judge was not bound, as a matter of law, to instruct the jury that this fact had *490a decisive bearing upon the question at issue. The fact, as a fact, that there was no authority on the part of Wallace & Co. to receive the payment, was only one of the facts proper to be considered by the jury in determining the main question, whether the conduct of the plaintiffs had been such as to warrant the defendant in believing that the authority to receive the payment existed in Wallace & Co., and we are to presume that, in the instructions given, the jury were required to give to that fact its proper significance.
The second request was also, we think, properly refused. When a fact is to be determined by a jury, the existence of which is to be proved by a variety of facts and circumstances, it is not the right of a party to require of the presiding judge to rule that one or more of these facts and circumstances, taken separately and not in connection with the other facts and circumstances, is of itself insufficient to authorize the finding of the main fact. But the judge may properly state to the jury the exact fact or state of facts necessary to be proved in order to establish the claim or defence, and leave the jury to determine, upon all the competent evidence in the case, whether the fact to be established is proved, either by direct evidence of the fact, or by reasonable and proper inference from the facts proved.
The third request, that the presiding judge should direct a verdict for the plaintiffs, was, of course, properly refused if there was evidence which should have been submitted to the jury. There is no doubt that there was evidence to be submitted to the jury, unless the two facts, stated in the first and second prayers for instructions, were such as in law precluded the defence set up by the defendant. We cannot assume those to be the only facts in the case, for the bill of exceptions finds, not only that there were many other facts in the case, which were admitted, but several upon which the evidence was conflicting The question was therefore properly submitted to the jury, under appropriate instructions, while the specific prayers were not such as the presiding judge was bound in law to grant.

Exceptions overruled.